Case 3:19-cv-01101-DWD Document 50 Filed 10/20/20 Page 1 of 4 Page ID #415




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


 TYRONE GILL,                                   )
 N10443                                         )
                                                )
               Plaintiff,                       )
                                                )         Case No. 19-cv–01101-DWD
 vs.                                            )
                                                )
 DR. SIDDIQUI, et al.                           )
                                                )
               Defendants.                      )


                             MEMORANDUM AND ORDER

DUGAN, District Judge:

       Plaintiff Tyrone Gill, an inmate of the Illinois Department of Corrections (“IDOC”)

currently being held at Menard Correctional Center (“Menard”), has filed what he terms

as a “Motion asking this Honorable Court to protect Plaintiff from the Retaliation he has

been continually confront (sic) with by the Staff here at Menard.” (Doc. 46). Plaintiff also

requests a transfer. Plaintiff’s motion is in all practicality a request of this court to grant

him preliminary injunctive relief.

       After initial screening, Plaintiff is proceeding in this case on two counts:


       Count 1:      Eighth Amendment claim against Siddiqui, Moldenhauer,
                     Caldwell, Lashbrook, Coe and Wexford for deliberate indifference
                     to a serious medical need while at Menard.

       Count 2:      Eighth Amendment claim against Kink, Brookhart, Ahmed,
                     Pittman, Stove S. and Wexford for deliberate indifference to a
                     serious medical need while at Lawrence.



                                              1
Case 3:19-cv-01101-DWD Document 50 Filed 10/20/20 Page 2 of 4 Page ID #416




(Doc. 11). Plaintiff is seeking monetary relief.

       In the present Motion, Plaintiff alleges that nonparty Correctional Officer Barley

has been retaliating against Plaintiff for filing a lawsuit against his friends. (Doc. 46, p.

1). Specifically, Plaintiff alleges Barley improperly “shook down” (searched) his cell

without a shakedown slip and destroyed a number of his legal documents. (Id., pp. 2-3).

Plaintiff states that he tried to filed grievances against Barley, which were discarded

because the grievance counselor is a friend of Barley. (Id.). Finally, Plaintiff believes that

Barley is planning to file a false disciplinary report against him. (Id., p. 3).

       A preliminary injunction is “an extraordinary remedy that may only be awarded

upon a clear showing that the plaintiff is entitled to such relief.” Winter v. Natural Res.

Def. Council, 555 U.S. 7, 22 (2008). See also Girl Scouts of Manitou Council, Inc. v. Girl Scouts

of U.S. of Am., Inc., 549 F.3d 1079, 1085 (7th Cir. 2008) (“[A] preliminary injunction is an

exercise of a very far-reaching power, never to be indulged in except in a case clearly

demanding it.”).

       To obtain preliminary injunctive relief, Plaintiff must establish that: (1) his

underlying case has some likelihood of success on the merits; (2) no adequate remedy at

law exists; and (3) he will suffer irreparable harm without the relief. Woods v. Buss, 496

F.3d 620, 622 (7th Cir. 2007). If those three factors are shown, the Court then must balance

the harm to each party and to the public interest from granting or denying the injunction.

Id.

       “[A] preliminary injunction is appropriate only if it seeks relief of the same

character sought in the underlying suit, and deals with a matter presented in that

                                               2
Case 3:19-cv-01101-DWD Document 50 Filed 10/20/20 Page 3 of 4 Page ID #417




underlying suit.” Hallows v. Madison County Jail, No. 18-cv-881-JPG, 2018 WL 2118082, at

*6 (S.D. Ill. May 8, 2018) (internal citations omitted); Ayala v. Kruse, No.

219CV00348JPHMJD, 2020 WL 4904761, at *2 (S.D. Ind. Aug. 20, 2020); Kaimowitz v.

Orlando, Fla., 122 F.3d 41, 43 (11th Cir. 1997) (“A district court should not issue an

injunction when the injunction in question is not of the same character, and deals with a

matter lying wholly outside the issues in the suit.”); Devose v. Herrington, 42 F.3d 470, 471

(8th Cir. 1994).

       Here, Plaintiff’s retaliation claim is different from the Complaint in both character

of relief sought and the type of constitutional injury alleged, making a preliminary

injunction inappropriate. Plaintiff seeks only monetary relief in this case; injunctive relief

is a much different remedy and is therefore precluded. See Daniels v. Dumsdorff, No. 19-

CV-00394-NJR, 2019 WL 3322344, at *1 (S.D. Ill. July 24, 2019). Additionally, Plaintiff’s

underlying claims in this case relate solely to Eighth Amendment deliberate indifference

to a serious medical condition. While Plaintiff may have a First Amendment retaliation

claim against C/O Barley and the grievance counselor that could form the basis for a

separate suit, such claims are distinct from the lawsuit(s) that provided motive for the

alleged retaliatory actions. Motions for preliminary injunction are not vehicles to add

additional claims or parties to a lawsuit.        As such, preliminary injunctive relief is

inappropriate.

                                            Disposition




                                              3
Case 3:19-cv-01101-DWD Document 50 Filed 10/20/20 Page 4 of 4 Page ID #418




      For the foregoing reasons, Plaintiff’s Motion (Doc. 46) is DENIED. Plaintiff’s

Motion for Status (Doc. 47) and Motion Requesting Clarification (Doc. 49) are

GRANTED; a scheduling order will issue separately.

      IT IS SO ORDERED.
      DATED: October 20, 2020




                                                     __________________
                                                     DAVID W. DUGAN
                                                     U.S. District Judge




                                         4
